DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                              MICHAEL BUSH,
                                 Appellant,

                                        v.

                             WENDY HENNEY,
                                Appellee.

                                  No. 4D14-3557

                              [October 7, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Laura M. Watson, Judge; L.T. Case No. 98-13782(42)(91)
FMCE.

  Troy W. Klein of Law Office of Troy W. Klein, West Palm Beach, for
appellant.

   No brief filed for appellee.

GROSS, J.

   We reverse the denial of appellant’s motion to dissolve a permanent
domestic violence injunction after a hearing. The injunction was entered
in 2000 and addressed appellant’s contact with appellee and their child.
Appellant moved to dissolve the injunction in 2014. In the 14 years the
injunction remained in effect, appellant never violated it and never tried to
contact appellee. Appellant testified that he has no desire or intention of
contacting appellee. The child is now 20 years old. As a result of the
injunction, appellant has been detained in airports when traveling
overseas.
   A party to a domestic violence injunction “may move at any time to
modify or dissolve the injunction. No specific allegations are required.” §
741.30, Fla. Stat. (2014). The events which gave rise to this injunction
arose during an exchange of the parties’ minor child. “[T]he scenario
underlying the injunction no longer exists so that the continuation of the
injunction would serve no valid purpose.” Alkhoury v. Alkhoury, 54 So. 3d
641, 642 (Fla. 1st DCA 2011); see also Colarusso v. Lupetin, 28 So. 3d 238,
239 (Fla. 4th DCA 2010).
   The case is remanded to the circuit court for the entry of an order
dissolving the injunction.

TAYLOR, J., and SHEPHERD, CAROLINE, Associate Judge, concur.

                          *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                  -2-